Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 1 of 17 PageID: 1




Yongmoon Kim, Esq.
Email: ykim@kimlf.com
Philip D. Stern, Esq.
Email: pstern@kimlf.com
KIM LAW FIRM LLC
411 Hackensack Avenue, Suite 701
Hackensack, New Jersey 07601
Tel. & Fax (201) 273-7117
Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


HILDA NUAMAH-WILLIAMS, individually
and on behalf of those similarly situated,

                              Plaintiff,

               vs.                                          CLASS ACTION COMPLAINT
                                                               AND JURY DEMAND
FRONTLINE ASSET STRATEGIES, LLC; and
JOHN DOES 1 to 10,

                              Defendants.


       Plaintiff Hilda Nuamah-Williams, individually and on behalf of those similarly situated,

by way of this Class Action Complaint against Defendants Frontline Asset Strategies, LLC and

John Does 1 to 10, state:

                                           NATURE OF THE CASE

       1.      This action arises from Frontline who, as a debt collector subject to the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692–1692p, unlawfully and routinely

communicated consumers’ private financial information to third parties.

       2.      The consumer rights established by the FDCPA sought to eliminate abusive debt

collection practices while protecting debt collectors who do not employ such practices from

being competitively disadvantaged.


                                             Page 1 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 2 of 17 PageID: 2




       3.      Congress adopted the FDCPA because it found, among other things, that debts

could be collected without certain practices which contribute to invasions of individual privacy.

15 U.S.C. § 1692(a) and (c).

       4.      Thus, the FDCPA protects consumers’ privacy by broadly prohibiting debt

collectors from communicating with others in connection with the collection of a debt. 15 U.S.C.

§ 1692c(b).

       5.      The FDCPA sets forth a narrow list of circumstances when, and individuals with

whom, a debt collector may disclose information. Thus, absent the consumer’s consent or court

authorization, a debt collector may only communicate with the consumer, the consumer’s

spouse, the consumer’s attorney, the debt collector’s attorney, the creditor, the creditor’s

attorney, and a credit bureau.

       6.      Addressing just the disclosure of a debt’s account number to unauthorized third

parties, the Third Circuit explained:

                   The disclosure of [the consumer’s] account number raises
                   these privacy concerns. The account number is a core piece
                   of information pertaining to [the consumer’s] status as a
                   debtor and Convergent's debt collection effort. Disclosed to
                   the public, it could be used to expose her financial
                   predicament. Because Convergent's disclosure implicates
                   core privacy concerns, it cannot be deemed benign.

Douglass v. Convergent Outsourcing, 765 F.3d 299, 303-04 (3d Cir. 2014).

       7.      The FDCPA’s protection of consumer’s private financial information is more

critical today when information is stored electronically on servers designed to be remotely

accessible and, therefore, is capable of being “hacked.” The more the information is

disseminated and rests on multiple servers, the more likely it is that the information may fall in

the wrong hands.

       8.      The National Consumer Law Center explained:

                                            Page 2 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 3 of 17 PageID: 3




              As the world has gone digital, consumers’ records, both
              financial and otherwise, are increasingly vulnerable to
              exposure. Transactions that were once fleeting, recorded
              only on paper and filed in some cabinet, or perhaps reduced
              to microfiche, are now but mouse-clicks away from
              duplication and dissemination.

              Unregulated databases, escalating numbers of mergers, and
              the proliferation of information brokers—private
              investigators who specialize in obtaining computerized
              records—all threaten privacy. As was noted in Congress,
              “databases of personal identifiable information are
              increasingly prime targets of hackers, identity thieves, rogue
              employees, and other criminals, including organized and
              sophisticated criminal operations.”

              The internet raises particular privacy concerns, as
              information sent over the World Wide Web may pass
              through dozens of different computer systems, each of which
              can snatch and hold the information in its coffers. In
              addition, website owners can track consumers’ online
              behavior and gather information about their preferences,
              often without their knowledge. Web bugs, or tiny graphics
              that are put into web pages and e-mails, can monitor who
              views the information. Clickstream data can tell website
              owners which pages of the site were viewed and for how
              long. “Cookies” dropped onto a computer may not identify
              the user by name but do identify the particular computer,
              which allows an interested party to assemble a great deal of
              information about that computer’s user.

              Financial information is especially sensitive, able to reveal
              not just a consumer’s standard of living and debt load, but
              also personal preferences and lifestyle details ranging from
              books bought to prescriptions purchased. In California
              Bankers Ass’n v. Shultz, Justice Powell pointed out that
              “[f]inancial transactions can reveal much about a person’s
              activities, associations, and beliefs.” Justice Douglas
              elaborated further:

              A checking account . . . [m]ay well record a citizen’s
              activities, opinion, and beliefs as fully as transcripts of his
              telephone conversations . . . In a sense a person is defined by
              the checks he writes. By examining them the agents get to
              know his doctors, lawyers, creditors, political allies, social
              connections, religious affiliation, educational interests, the
              papers and magazines he reads, and so on ad infinitum.


                                      Page 3 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 4 of 17 PageID: 4




                   The same can be said of credit card charges, debit purchases,
                   and online transactions. Forty years later, the details of these
                   revealing consumer activities are easily collected, compiled,
                   analyzed, and accessed, and thus have created a lucrative
                   market for their trade. One industry leader among data
                   aggregation companies, Acxiom, advertises that it has data
                   on 2.5 billion consumers. Acxiom claims that one of its
                   products covering American consumers has data on 250
                   million consumers, offering data not just on individual
                   demographics, but also household characteristics, financial
                   information, life events, major purchases, and behavior, all
                   of which allows for targeted marketing. Experian reports that
                   it manages data on more than 300 million consumers and 126
                   million households, while Equifax claims a database of over
                   115 million U.S. households distributed over 150 different
                   segment groups, which can be used to predict behavior. In
                   2017, Equifax suffered a data breach that involved the
                   personal data on nearly half the United States population
                   being stolen, a breach that a Congressional committee found
                   to have been “entirely preventable.” In 2014, the Federal
                   Trade Commission filed a complaint against another data
                   broker that allegedly bought the payday loan applications of
                   consumers and then sold the information to marketers with
                   no legitimate need for it, leading some scammers among
                   them to debit millions from the consumers’ accounts.

National Consumer Law Center, Fair Credit Reporting (9th ed. 2017) § 18.1, updated at

www.nclc.org/library (footnotes omitted and alterations in original).

       9.      The FDCPA imposes strict liability when a debt collector fails to comply with its

provisions. 15 U.S.C. § 1692k(a). The Act also endorses the use of class actions when, as here,

the Plaintiff’s claims are the same as those of other consumers.

       10.     A debt collector’s routine disclosure of the consumer’s private financial

information also constitutes unfair practices proscribed by the Consumer Fraud Act (“CFA”),

N.J.S.A. 56:8-1, et seq., and the tortious invasion of consumers’ privacy.

       11.     Thus, Plaintiff brings this class action for damages against Defendant arising from

Defendant’s unlawful disclosure of sensitive and confidential personal identifying and financial

information, when attempting to collect debt from New Jersey consumers.

                                            Page 4 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 5 of 17 PageID: 5




                                        JURISDICTION AND VENUE

          12.    This Court has jurisdiction to entertain this matter pursuant to 28 U.S.C. § 1331

with respect to Plaintiff’s claims arising under federal law, 28 U.S.C. § 1367 with respect to

Plaintiff’s claims arising under state law, and 28 U.S.C. §§ 2201–2202 with respect to

declaratory relief.

          13.    Venue is proper in this District because Defendant regularly conducts business in

this District.

                                                 PARTIES

          14.    Plaintiff Hilda Nuamah-Williams is a natural person residing in Essex County, New

Jersey.

          15.    Defendant Frontline Asset Strategies, LLC is a collection agency with an office

located at 2700 Snelling Avenue North, Suite 250, Roseville, Minnesota 55113.

          16.    Defendants John Does 1 to 10 are fictitious names of natural persons and/or

business entities whose true names are presently unknown to Plaintiff. Plaintiff will substitute the

true names of these Defendants as their identities will be disclosed in discovery.

                                         FACTUAL ALLEGATIONS

          17.    Frontline regularly collects or attempts to collect defaulted debts owed to others.

          18.    Frontline’s primary purpose is the collection of debts.

          19.    Frontline attempts to collect debts alleged to be owed by natural persons.

          20.    Frontline uses the mails, telephone, the internet and other instruments of interstate

commerce in engaging in the business of collecting defaulted debt or alleged debt of natural

persons which arise from transactions which are primarily for personal, family, or household

purposes.

          21.    By letter dated May 21, 2020 (“5/21/2020 Letter”) addressed to Plaintiff,


                                             Page 5 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 6 of 17 PageID: 6




Frontline attempted to collect a debt (“Debt”) alleged to be owed to LVNV Funding, LLC.

       22.     Although the 5/21/2020 Letter includes Frontline’s address in Minnesota, the

return address is in California.

       23.     By letter dated August 17, 2020 (“8/17/2020 Letter”) addressed to Plaintiff,

Frontline attempted to collect the Debt.

       24.     Although the 8/17/2020 Letter includes Frontline’s address in Minnesota, the

return address is in California.

       25.     A true but partially redacted copy of the 5/21/2020 Letter and the 8/17/2020

Letter are attached as Exhibit A.

       26.     On information and belief, LVNV acquired rights to the Debt after the Debt was

deemed to be past due and in default.

       27.     The Debt is alleged to arise from a personal loan made to Plaintiff by LVNV’s

predecessor and not for any business purpose.

       28.     After acquiring rights to the Debt but before August 17, 2020, LVNV placed the

Debt with Frontline for collection.

       29.     As with all debts placed with Frontline, when the Debt was placed with Frontline,

Frontline owed a duty to Plaintiff to not communicate information about Plaintiff and the Debt to

anyone except for Frontline’s communications with Plaintiff, Plaintiff’s spouse, Plaintiff’s

attorney, LVNV, LVNV’s attorney, and Frontline’s own attorney without Plaintiff’s consent, a

court order, or as necessary to effectuate a post-judgment remedy.

       30.     In breach of that duty, Frontline communicated information about Plaintiff and

the Debt to one or more third parties to save money when mailing collection letters.

       31.     To collect debts, including the collection of the Debt from Plaintiff, Frontline uses



                                           Page 6 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 7 of 17 PageID: 7




the mail.

        32.    On information and belief, Frontline’s process for creating collection letters

includes merging debt-specific data with a template or form letter. Such information includes the

use of a return address in its collection letters other than an address where Frontline regulates

conducts business.

        33.    On information and belief, the merging process involves the designation of a

Frontline form letter containing placeholders which are replaced with debt-specific data.

        34.    On information and belief, when Frontline decides to mail collection letters, it

identifies multiple debts on which to mail letters using a particular form letter such that the same

form letter is used to create batches of collection letters at one time.

        35.    Unlike many other debt collectors, Frontline decided to avoid the expense of

preparing and mailing its own collection letters. Instead, Frontline decided it would be less costly

to use a third party (commonly known as a mail vendor) by providing the mail vendor with

Frontline’s form letters and, thereafter, communicating the data about each debt to the mail

vendor who merged, printed, and mailed Frontline’s collection letters.

        36.    As compared with the expense to produce and mail its own collection letters,

Frontline decided that using a third-party mail vendor was less expensive thereby giving it a

competitive advantage over debt collectors who produced and mailed their own letters in-house.

        37.    On information and belief, the 8/17/2020 Letter was created and mailed to

Plaintiff through Frontline’s use of a mail vendor.

        38.    Plaintiff never consented to Frontline communicating such information with any

third party.

        39.    No court authorized Frontline to communicate such information to any third



                                             Page 7 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 8 of 17 PageID: 8




party.

         40.     Frontline’s communication of such information was not necessary to effectuate a

post-judgment remedy.

         41.     Frontline’s mail vendor is not Plaintiff, Plaintiff’s attorney, a consumer reporting

agency, the Debt’s creditor, or that creditor’s attorney.

         42.     By using a mail vendor, Frontline disclosed Nuamah-Williams’s personal

identifying information and private information about her Debt to the third party mail vendor

without Nuamah-Williams’s prior consent.

         43.     Frontline used the same procedures it used in sending the Frontline Letters to

Plaintiff when sending the same and/or similar letters to numerous other New Jersey consumers.

         44.     It is Frontline’s policy and practice to communicate and convey private and

sensitive information about consumers with third parties by using third party mail vendors to

send written collection communications in attempts to collect consumer debt.

         45.     Frontline used the same procedures they employed in sending the collection

letters to Plaintiff when sending the same and/or similar letters to other New Jersey consumers

from whom Defendant sought to collect a debt.

         46.     Frontline’s policies, practices, and procedures involving the communication of

private and confidential information about Plaintiff and other New Jersey consumers invades

their privacy.

         47.     Defendants John Does 1 to 10 reside or are located within the United States and

personally created, instituted and, with knowledge that such practices were contrary to law, acted

consistent with and oversaw policies and procedures used by the employees of Frontline that are

the subject of this Complaint. Those Defendants personally control the illegal acts, policies, and



                                             Page 8 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 9 of 17 PageID: 9




practices utilized by Frontline and, therefore, are personally liable for all of the wrongdoing

alleged in this Complaint.

        48.     Some or all of John Does 1-10 set the policies and practices complained of herein.

        49.     Some or all of John Does 1-10 were actively engaged in the practices complained

of herein.

                                       CLASS ACTION ALLEGATIONS

        50.     Plaintiff brings this action individually and as a class action on behalf of all others

similarly situated pursuant to Rule 4:32 of the New Jersey Rules of Court.

        51.     Subject to discovery and further investigation which may require Plaintiff to modify

the following class definition at the time Plaintiff moves for class certification, Plaintiff seeks

certification of a class initially defined as follows:

                Class: All natural persons to whom a collection letter from
                Frontline Asset Strategies, LLC was mailed on or after August 14,
                2015 using a mail vendor or containing a return address in
                Concord, California

                         Subclass: All members of the Class to whom the collection
                         letter is dated on or after August 14, 2020.

        52.     Plaintiff seeks to recover statutory damages, actual damages, and attorney’s fees

and costs on behalf of herself and all class members under the claims asserted herein.

        53.     The Class and Subclass for whose benefit this action is brought is so numerous

that joinder of all members is impracticable.

        54.     There are questions of law and fact common to the members of the Class and

Subclass that predominate over questions affecting only individuals.

        55.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. A class action will

cause an orderly and expeditious administration of the claims of the Class and Subclass and will


                                               Page 9 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 10 of 17 PageID: 10




foster economies of time, effort and expense by avoiding thousands of individual suits that will

be based on the same legal theories that can be resolved in a single proceeding.

        56.     Plaintiff’s claim is typical of the claims of the members of the Class and Subclass.

She is a member of the Class and Subclass.

        57.     The questions of law and/or fact common to the members of the Class and

Subclass predominate over any questions affecting only individual members.

        58.     Plaintiff does not have interests antagonistic to those of the Class and Subclass.

        59.     The Class and Subclass, of which Plaintiff is a member, are readily identifiable.

The Defendant has records of each account.

        60.     Plaintiff will fairly and adequately protect the interests of the Class and Subclass,

and has retained competent counsel experienced in the prosecution of consumer litigation.

Proposed Class Counsel have investigated and identified potential claims in the action; have a

great deal of experience in handling class actions, other complex litigation, and claims of the

type asserted in this action.

        61.     The prosecution of separate actions by individual members of the Class and

Subclass would run the risk of inconsistent or varying adjudications, which would establish

incompatible standards of conduct for the Defendant in this action or the prosecution of separate

actions by individual members of the class would create the risk that adjudications with respect

to individual members of the class would as a practical matter be dispositive of the interests of

the other members not parties to the adjudications or substantially impair or impede their ability

to protect their interests. Prosecution as a class action will eliminate the possibility of repetitious

litigation.

        62.     Plaintiff does not anticipate any difficulty in the management of this litigation.



                                            Page 10 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 11 of 17 PageID: 11




                                              FIRST COUNT

                 DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF FOR THE CLASS

       63.     Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

       64.     The FDCPA sets, as a national policy, the standards with respect to the duties each

debt collector owes each natural person in the collection of consumer debts.

       65.     Such duties include Frontline’s protection of each consumer’s private and

confidential information from disclosure to anyone except as expressly provided by law.

       66.     Frontline’s practices and policies which regularly involve its breach of such duties

constitute unfair and unconscionable commercial practices and otherwise violate the Consumer

Fraud Act (“CFA”) at N.J.S.A. 56:8-2.

       67.     Plaintiff suffered ascertainable loss from Defendant’s CFA violations.

       68.     Under the CFA, Plaintiff is authorized to obtain injunctive and other equitable relief

individually and on behalf of the Class.

       69.     Under 28 U.S.C. §§ 2201–2201 and N.J.S.A. 2A:16-53, declaratory relief is

available to Plaintiff and the Class.

       70.     Defendants, their agents, and others acting in concert with them should be enjoined

from continuing Frontline’s policies and practices that result in the invasion of consumer’s privacy

by disclosing information about debts to third party mail vendors.

       WHEREFORE, as to the First Count One, Plaintiff, individually and on behalf the Class,

demands judgment against Defendants, jointly and severally,

       a. Granting class certification;

       b. Declaring that Defendant violated the CFA;

       c. Declaring that Defendant violated the FDCPA;

       d. Permanently enjoining Defendants from the disclosure of consumer’s information to a

                                            Page 11 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 12 of 17 PageID: 12




             third party mail vendor;

       e. Awarding Plaintiff’s counsel reasonable attorneys’ fees and costs; and

       f. For such other and further relief as the Court deems equitable and just.

                                             SECOND COUNT

               DAMAGES UNDER THE CONSUMER FRAUD ACT ON BEHALF OF THE CLASS

       71.      Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

       72.      Each Defendant is a “person” within the meaning of the CFA at N.J.S.A. 56:8-1.

       73.      Plaintiff and those similarly situated obtained “merchandise” within the meaning of

the CFA at N.J.S.A. 56:8-1.

       74.      Defendant engaged in unconscionable commercial practices, deception, fraud,

false promises, false pretenses and/or misrepresentations in connection with the sale of

merchandise in violation of the CFA at N.J.S.A. 56:8-2.

       75.      Defendant engaged in unconscionable commercial practices, deception, fraud,

false promises, false pretenses and/or misrepresentations in the subsequent performance of the

sale of merchandise in violation of the CFA at N.J.S.A. 56:8-2.

       76.      Defendant committed unconscionable commercial practices, deception, fraud,

false promises, false pretenses and/or misrepresentations in direct violation of the CFA at

N.J.S.A. 56:8-2.

       77.      As a result of Defendant’s unlawful actions, Plaintiff and the Class members

suffered ascertainable loss from Defendant’s CFA violations, entitling them to treble damages

under the CFA, at N.J.S.A. 56:8-19.

       WHEREFORE, as to Count Two, Plaintiff, individually and on behalf the Class,

demands Judgment against Defendants, jointly and severally:

       a. Granting class certification;

                                             Page 12 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 13 of 17 PageID: 13




       b. Awarding treble damages under the CFA, at N.J.S.A. 56:8-19;

       c. Awarding Plaintiff’s counsel reasonable attorneys’ fees and costs under the CFA, at

             N.J.S.A. 56:8-19;

       d. For pre-judgment and post-judgment interest; and

       e. For such other and further relief as the Court deems equitable and just.

                                              THIRD COUNT

                                               NEGLIGENCE

       78.      Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

       79.      Defendant owed the Plaintiff a duty to maintain the confidentiality of their private

and financial information. The FDCPA, at 15 U.S.C. § 1692c(b), is either evidence of the duty or

the breach of it is negligence per se.

       80.      The disclosure of the confidential and protected information of the Plaintiff and

the Class damaged them by exposing their private information to persons who lacked any right

or entitlement to know their private information.

       81.       The Plaintiff and others have suffered a compensable loss arising from the

disclosure of their protected private and financial information.

       82.      The Class has likewise suffered a compensable loss arising from the disclosure of

their protected private and financial information.

       WHEREFORE, as to Count Three, Plaintiff, individually and on behalf of the Class,

demands Judgment against Defendants, jointly and severally:

       a. Granting class certification;

       b. A money judgment for compensatory damages based on the Defendant’s disclosure

             of the Plaintiff and Class’ private information including, but not limited to, nominal

             damages;

                                             Page 13 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 14 of 17 PageID: 14




           c. For attorney’s fees, litigation expenses and costs in connection with this action;

           d. For pre-judgment and post-judgment interest; and

           e. For such other and further relief as the Court deems equitable and just.

                                               FOURTH COUNT

                                            INVASION OF PRIVACY

           83.    Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

           84.    Defendants intentionally invaded the privacy of Plaintiff and each member of the

Class by unreasonable publication of private facts.

           85.    These private facts, including Plaintiff’s financial information, are private matters,

the dissemination of such facts would be offensive to a reasonable person and there is no

legitimate interest of the public in being apprised of the facts publicized.

           86.    Defendants’ conduct breached the standard for confidentiality of such information

as established by 28 U.S.C. § 1692c(b).

           87.    By publishing the private financial information of the Plaintiff and the Class,

Defendant damaged them by exposing their private information to persons who lacked any right

or entitlement to know their private financial information.

           88.    Defendants’ disclosure of such private facts was with actual malice because they

disclosed such facts intentionally and in disregard for the privacy of the Plaintiff and the

members of the Class to save money and gain a competitive advantage over debt collectors who,

unlike Defendants, refused to secure the cost-savings associated with the disclosure of such

private information incident to using third party mail vendors to create, print, and mail collection

letters.

           89.    The Plaintiff and others have suffered a compensable loss arising from the

invasion of their privacy.

                                               Page 14 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 15 of 17 PageID: 15




       90.       The Class has likewise suffered a compensable loss arising from the invasion of

their privacy.

       WHEREFORE, as to Count Four, Plaintiff, individually and on behalf of the Class

members, demands Judgment against Defendants, jointly and severally,

       a. Granting class certification;

       b. A money judgment for compensatory damages based on the Defendant’s invasion of

             the privacy of the Plaintiff and Class;

       c. A money judgment for punitive damages;

       d. For attorney’s fees, litigation expenses and costs in connection with this action;

       e. For pre-judgment and post-judgment interest; and

       f. For such other and further relief as the Court deems equitable and just.

                                                COUNT FIVE

                 FAIR DEBT COLLECTION PRACTICES ACT FOR THE FDCPA SUBCLASS

       91.       Plaintiff repeats and realleges all prior allegations as if set forth at length herein.

       92.       Each Defendant is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6).

       93.       The Debt is a “debt” within the meaning of 15 U.S.C. §1692a(5).

       94.       Plaintiff is a “consumer” within the meaning of 15 U.S.C. § 1692a(3).

       95.       The 5/21/2020 Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       96.       The 8/17/2020 Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       97.       Defendant sent the Frontline Letters in an attempt to collect a “debt” within the

meaning of 15 U.S.C. §1692a(5).

       98.       Defendants’ disclosure of information to a third party mail vendor is a

“communication” as defined by 15 U.S.C. § 1692a(2) and the communication was “in

connection with the collection of any debt” within the meaning of 15 U.S.C. § 1692c(b).

                                              Page 15 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 16 of 17 PageID: 16




       99.     Defendants violated one or more provisions of the FDCPA. Such provisions

include but are not limited to §§ 1692c, 1692d, and 1692f.

       WHEREFORE, as to Count Five, Plaintiff, individually and on behalf of the Class

members, demands Judgment against Defendants, jointly and severally,

       a. Granting class certification;

       b. Awarding statutory damages to Plaintiff pursuant to 15 U.S.C.
          § 1692k(a)(2)(A) and § 1692k(a)(2)(B)(i);

       c. Awarding statutory damages to the Class pursuant to 15 U.S.C.
          § 1692k(a)(2)(B)(ii);

       d. Attorney’s fees, litigation expenses, and costs pursuant to 15 U.S.C.
          § 1692k(a)(B)(3); and

       e. For pre-judgment and post-judgment interest; and

       f. For such other and further relief as may be just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues subject to trial by jury.


                                          CERTIFICATION

       Pursuant to Local Civil Rule 11.2, I hereby certify to the best of my knowledge that the

matter in controversy is not the subject of any other action pending in any court or of any

pending arbitration or administrative proceeding except that some of the claims assert in this

Complaint against Frontline have been asserted against LVNV Funding, LLC by way of a Class

Action Counterclaim filed in the Superior Court of New Jersey in an action entitled LVNV

Funding, LLC v. Hilda Nuamah and designated by Docket No. ESX-L-001972-21. The claims

asserted in that Counterclaim arise from the disclosure of information to a third party mail

vendor in connection with Frontline’s collection letters sent to a New Jersey address on or after


                                           Page 16 of 17
Case 2:21-cv-15440-WJM-JBC Document 1 Filed 08/16/21 Page 17 of 17 PageID: 17




May 13, 2020 to collect a debt allegedly owed to LVNV Funding, LLC. LVNV has contended

that the claims against it are subject to an arbitration agreement prohibiting class claims but

LVNV has yet to move to compel arbitration.


Dated: August 16, 2021                        KIM LAW FIRM LLC

                                              s/Yongmoon Kim
                                              Yongmoon Kim, Esq.

                                              Attorneys for Plaintiff




                                           Page 17 of 17
